         Case 1:17-cv-01597-CKK Document 201-1 Filed 03/26/19 Page 1 of 5




                       �nitch �tatcs Olourt of J\ppcals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 18-5257                                                                 September Term, 2018
                                                                            FILED ON: JANUARY 4, 2019
JANE DOE 2, ET AL.,
                           APPELLEES

V.

PATRICK M. SHANAHAN, IN HIS OFFICIAL CAPACITY AS ACTING SECRETARY OF DEFENSE, ET AL.,
                  APPELLANTS


                                Appeal from the United States District Court
                                        for the District of Columbia
                                            (No. 1:17-cv-01597)


         Before: GRIFFITH and WILKINS, Circuit Judges, and WILLIAMS*, Senior Circuit Judge.

                                                 J U D GME NT

        This appeal was considered on the record from the District Court and on the briefs of the
parties and oral arguments of counsel. The court has accorded the issues full consideration and
has determined that they do not warrant a published opinion. See D.C. CIR. R. 36(d). For the
reasons stated below, it is

        ORDERED and ADJUDGED that the District Court's denial of the government's motion
to dissolve the preliminary injunction is REVERSED, the preliminary injunction is VACATED
without prejudice, and the government's motion to stay is DENIED as moot.

                                                            I

       We reverse the District Court's denial of the government's motion to dissolve the
preliminary injunction and vacate the preliminary injunction without prejudice.

        We are reviewing the District Court's denial of the government's motion to dissolve the
preliminary injunction. A party seeking to dissolve an injunction has the burden of showing "a
significant change either in factual conditions or in law" such that continued enforcement of the

• Senior Circuit Judge Williams concurs in the result. Separate opinions will be filed at a later date.
                                                            1
         Case 1:17-cv-01597-CKK Document 201-1 Filed 03/26/19 Page 2 of 5



injunction would be "detrimental to the public interest." Horne v. Flores, 557 U.S. 433,447 (2009)
(latter quoting Rufo v. Inmates ofSuffolkCty. Jail, 502 U.S. 367,384 (1992)); Petties ex rel. Martin
v. District of Columbia, 662 F.3d 564,571 (D.C. Cir. 2011) (applying same standard in context of
motion to dissolve preliminary injunction); Sharp v. Weston, 233 F.3d 1166, 1170 (9th Cir. 2000)
("A party seeking modification or dissolution of an injunction bears the burden of establishing that
a significant change in facts or law warrants revision or dissolution of the injunction."); 16
CHARLES A. WRIGHT & ARTHUR R. MILLER,FEDERAL PRACTICE AND PROCEDURE § 3924.2 (3d ed.
2015) ("Refusal to dissolve or modify an injunction that was not appealed, or was affirmed on
appeal, should be disturbed only on a compelling showing of changed circumstances not
adequately considered by the trial court."). We review the denial of such a motion under an abuse
of discretion standard. See Jones v. D.C. Redevelopment Land Agency, 499 F.2d 502, 507 (D.C.
Cir. 1974); see also Am. Council of the Blind v. Mnuchin, 878 F.3d 360,366 (D.C. Cir. 2017). The
District Court's factual findings are subject to clear error review and its legal conclusions are
reviewed de novo. Gordon v. Holder, 721 F.3d 638, 644 (D.C. Cir. 2013). The merits of the
preliminary injunction entered in October 2017 are not properly before us. 1 See Sharp, 233 F.3d
at 1169-70 ("In reviewing denials of motions to dissolve injunctions, we do not consider the
propriety of the underlying order, but limit our review to the new material presented with respect
to the motion to dissolve."); Franklin Twp. Sewerage Auth. v. Middlesex Cty. Utilities Auth., 787
F.2d 117, 120 (3d Cir. 1986) ("The prevailing law is that appellate review of an order denying a
motion to dissolve an injunction is confined to the propriety of the denial of the motion; it does
not extend to the propriety of the entry of the underlying injunction."); Winter/and Concessions
Co. v. Trela, 735 F.2d 257,260 (7th Cir. 1984) (holding that the "review of the denial of [a] motion
to vacate or modify [a preliminary injunction] does not extend to the propriety of the entry of the
injunction itself," but rather is "limited to inquiring whether [the movant] has demonstrated that
changed circumstances make the continuation of the injunction inequitable"); WRIGHT & MILLER
§ 3924.2 ("The most important limit on appeal from refusal of an explicit motion to modify or
dissolve an injunction is that the motion cannot be used simply to revisit the initial injunction
decision or resurrect an expired time for appeal.").

                                                           II

        It was clear error to say there was no significant change with respect to at least two aspects
of the policy recommended by Secretary of Defense James Mattis in February 2018 and approved
by the President in March 2018 ("the Mattis Plan"). First, the District Court made an erroneous
finding that the Mattis Plan was not a new policy but rather an implementation of the policy
directives enjoined in October 2017. The government took substantial steps to cure the procedural
deficiencies the court identified in the enjoined 2017 Presidential Memorandum. These included
the creation of a panel of military and medical experts, the consideration of new evidence gleaned
1
  To the extent that the District Court granted preliminary relief to Plaintiffs apart from its refusal to dissolve the
existing injunction, Doe 2 v. Trump, 315 F. Supp. 3d 474, 497-98 (D.D.C. 2018), we conclude that the District Court
abused its discretion and reverse. "The propriety of preliminary relief and resolution of the merits are of course
'significantly different' issues," Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 721 n.10
(2007) (quoting Univ. of Tex. v. Camenisch, 451 U.S. 390, 393 (1981)), because "[t]he purpose of such interim
equitable relief is not to conclusively determine the rights of the parties, but to balance the equities as the litigation
moves forward," Trump v. Int'/ Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017) (citation omitted).
                                                            2
        Case 1:17-cv-01597-CKK Document 201-1 Filed 03/26/19 Page 3 of 5



from the implementation ofthe policy on the service oftransgender individuals instituted by then­
Secretary of Defense Ash Carter ("the Carter Policy"), and a reassessment of the priorities of the
group that produced the Carter Policy. Although the parties dispute whether these efforts were
independent of the policy announced in the 2017 Presidential Memorandum, the record indicates
that it was error for the district court to conclude that the Mattis Plan was foreordained.

        Second, the District Court made an erroneous finding that the Mattis Plan was the
equivalent of a blanket ban on transgender service. Doe 2 v. Trump, 315 F. Supp. 3d 474, 495
(D.D.C. 2018). Although the Mattis Plan continues to bar many transgender persons from joining
or serving in the military, the record indicates that the Plan allows some transgender persons barred
under the military's standards prior to the Carter Policy to join and serve in the military. The
Mattis Plan, for example, contains a reliance exemption that will allow at least some transgender
service members to continue to serve and receive gender transition-related medical care. Also,
Plaintiffs contended that the Mattis Plan's exclusion of transgender persons who have gender
dysphoria or who are unwilling to serve in their biological sex constitutes a blanket ban, arguing
this case as ifall transgender individuals either (1) have gender dysphoria or (2) transition to their
preferred gender. They characterized these as "essential" and "defining" aspects of being
transgender, Appellees Br. 20, 21, 22 n.5, and the District Court agreed, Doe 2, 315 F. Supp. 3d at
495. Other than perhaps one passing statement by one ofPlaintiffs' experts, J.A. 839, we can find
nothing in the record to support this definition ofbeing transgender, as all ofthe reports supporting
both the Carter Policy and the Mattis Plan defined transgender persons as "identifying" with a
gender other than their biological sex. Indeed, those reports repeatedly state that not all
transgender persons seek to transition to their preferred gender or have gender dysphoria, J.A. 520,
606, 622-23, 636, 752, and the panel of experts convened by Secretary Mattis observed that there
are transgender persons who "have served, and are serving, with distinction under the standards
for their biological sex," J.A. 274. Thus, the District Court erred in finding that the Mattis Plan
was a blanket transgender ban.

                                                 III

        "[M]ilitary interests do not always trump other considerations, and [the Supreme Court
has] not held that they do." Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 26 (2008).
Nonetheless, the "Constitution vests '[t]he complex, subtle, and professional decisions as to the
composition, training, equipping, and control ofa military force' exclusively in the legislative and
executive branches," Kreis v. Sec'y ofAir Force, 866 F.2d 1508, 1511 (D.C. Cir. 1989) (quoting
Gilligan v. Morgan, 413 U.S. 1, 10 (1973)), and it is "difficult to think ofa clearer example ofthe
type of governmental action that was intended by the Constitution to be left to the political
branches directly responsible-as the Judicial Branch is not-to the electoral process," Gilligan,
413 U.S. at 10. In Rostker v. Goldberg, 453 U.S. 57 (1981), and Goldman v. Weinberger, 475
U.S. 503 (1986), when addressing constitutional challenges to decisions by the executive and
legislative branches regarding the composition and internal administration of combat-ready
military forces, the Court explained that while the executive and legislative branches remain
"subject to the limitations" of the Constitution, "the tests and limitations to be applied may differ
because ofthe military context," Rostker, 453 U.S. at 67, and "courts must give great deference to

                                                  3
        Case 1:17-cv-01597-CKK Document 201-1 Filed 03/26/19 Page 4 of 5



the professional judgment of military authorities concerning the relative importance of a particular
military interest," Goldman, 475 U.S. at 507. Courts "must be particularly careful not to substitute
our judgment of what is desirable for that of [the executive and legislative branches], or our own
evaluation of evidence for [their] reasonable evaluation" because "[i]t is difficult to conceive of
an area of governmental activity in which the courts have less competence." Rostker, 453 U.S. at
65, 68 (latter quoting Gilligan, 413 U.S. at 10); accord Trump v. Hawaii, 138 S. Ct. 2392, 2421-
22 (2018) (upholding an executive order in part because it "reflect[ed] the results of a worldwide
review process undertaken by multiple Cabinet officials and their agencies," and explaining that
"we of course do not defer to the Government's reading of the" Constitution, but "the Executive's
evaluation of the underlying facts is entitled to appropriate weight, particularly in the context of
litigation involving sensitive and weighty interests of national security and foreign affairs"
(internal quotation marks omitted)); Goldman, 475 U.S. at 507-08.

         Applying this standard in Rostker, the Supreme Court concluded that a facially
discriminatory, sex-based draft-registration statute was "not invidious, but rather realistically
reflect[ed] the fact that the sexes [were] not similarly situated." Rostker, 453 U.S. at 79 (internal
quotation marks omitted). The Court explained that the sex-based classification was within
constitutional bounds because Congress determined that the statute minimized "added burdens"
and "administrative problems" and promoted "the important goal of military flexibility," and "[i]t
is not for this Court to dismiss such problems as insignificant in the context of military
preparedness and the exigencies of a future mobilization." Id. at 81-82 (internal quotation marks
omitted). Instead of an "independent evaluation" of the evidence, the Court adopted "an
appropriately deferential examination of Congress' evaluation of that evidence." Id. at 83. In
Goldman, the Court rejected a First Amendment challenge to an Air Force uniform regulation that
restricted the wearing of a yarmulke, deferring to the "considered professional judgment" of
"appropriate military officials" after finding that the regulation "reasonably and evenhandedly
regulate[d] dress in the interest of the military's perceived need for uniformity." Goldman, 475
U.S. at 509-10. "None of this is to say that" the executive or legislative branch "is free to disregard
the Constitution when it acts in the area of military affairs." Rostker, 453 U.S. at 67. But, as in
Rostker and Goldman, any review must be "appropriately deferential" in recognition of the fact
that the Mattis Plan concerned the composition and internal administration of the military. Id. at
83.

        We acknowledge that the military has substantial arguments for why the Mattis Plan
complies with the equal protection principles of the Fifth Amendment. Although today's decision
is not a final determination on the merits, we must recognize that the Mattis Plan plausibly relies
upon the "considered professional judgment" of "appropriate military officials," Goldman, 475
U.S. at 509, and appears to permit some transgender individuals to serve in the military consistent
with established military mental health, physical health, and sex-based standards. In light of the
substantial constitutional arguments and the apparent showing that the policy accommodates at
least some of Plaintiffs' interests, we think that the public interest weighs in favor of dissolving
the injunction.



                                                  4
       Case 1:17-cv-01597-CKK Document 201-1 Filed 03/26/19 Page 5 of 5



        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en bane. See FED. R. APP. P. 41(b); D.C. CIR. R.
41.

                                           Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:     Isl
                                                             Ken Meadows
                                                             Deputy Clerk




                                                5
